DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-19 and 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (APA) (Specification, page 1, line 9 to page 2, line 14; page 9, line 3 to page 10, line 9; Fig. 1) in view of Zardi (US 4,372,920) and Pagani et al. (US 6,299,849).
Regarding claims 16-19, the APA discloses a multi-bed catalytic converter (1), comprising a plurality of catalytic beds (4, 5, 6) which are traversed in series by a process gas, sequentially from a first catalytic bed to a last catalytic bed of said plurality of catalytic beds; and at least one inter-bed heat exchanger (7, 8, 9) positioned between the first catalytic bed and a second catalytic bed of the plurality of catalytic beds, and arranged to remove heat from the process gas leaving the first catalytic bed before entering the second catalytic bed (Specification, page 9, lines 3-12; Fig. 1); wherein each of the plurality of catalytic beds is adiabatic, contains catalyst particles with an irregular shape and a size greater than 2 mm, and includes at least one gas distributor (12) and at least one gas collector (11) arrange to provide that the catalytic bed is traversed by the process gas with a radial flow or axial-radial flow (Specification, page 9, lines 9-25; Fig. 1). The APA further discloses that catalysts with fine particles are advantageous for the purposes of the process because, for the same volume available to the catalytic bed, they decrease the problem related to diffusion limitations, ensure a closer and more uniform contact with the reagents and improve the performance efficiency and the conversion yield of the process, and that the current prior art uses catalysts with particles ranging from 1.5 to 3 mm which are deemed a best compromise in terms of catalyst activity and pressure drops of the converter (Specification, page 1, line 24 to page 2, line 13). The APA, however, does not disclose wherein only the last catalytic bed of the plurality of catalytic beds is made of a fine catalyst with a particle size not greater than 2 mm, and the one or more other catalytic beds of the plurality of catalytic beds is made of catalyst with greater particle size. However, as evidenced by the reference Zardi (see Example 1; Fig. 1), it is typical in the art to utilize a high-yield catalyst formed by small-size particles of 1.2-2 mm in a multi-bed catalytic converter having axial-radial flow configuration. The reference Zardi teaches that the high-yield catalyst with a particle size of 1.2-2 mm may be used in each catalyst bed of a multi-bed catalytic converter having axial-radial flow configuration (see Example 1; Fig. 1). The APA and Zardi are, however, silent with respect providing the plurality of catalyst beds such that only the last catalytic bed of the plurality of catalytic beds is made of a fine catalyst with a particle size not greater than 2 mm, while the one or more other catalytic beds of the plurality of catalytic beds is provided with catalyst having greater particle size. However, as evidenced by the reference Pagani et al. (see Abstract; col. 1, lines 26-42; col. 2, lines 28-61; Fig. 2), it is known in the art to load a lowermost bed of a multi-bed catalytic converter with a catalyst having an activity higher than the activity of the catalyst loaded in the other catalyst beds so as to improve conversion yield of the converter. Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of the teachings of Zardi and Pagani et al., to optimize the performance efficiency of the converter of the APA in terms of catalyst activity and pressure drops by utilizing a fine catalyst (i.e., a high-yield catalyst formed by small-size particles of 1.2-2 mm) as taught by Zardi only in the last catalytic bed of the plurality of catalytic beds, while providing the one or more other catalytic beds of the plurality of catalytic beds with catalyst having a greater particle size, because, as evidenced by the reference Pagani et al. (see Abstract; col. 1, lines 26-42; col. 2, lines 28-61; Fig. 2), it is known in the art to load a lowermost bed of a multi-bed catalytic converter with a catalyst having an activity higher than the activity of the catalyst loaded in the other catalyst beds so as to improve conversion yield of the converter. Furthermore, the APA recognizes that catalysts with fine particles are advantageous for the purposes of the process because, for the same volume available to the catalytic bed, they decrease the problem related to diffusion limitations, ensure a closer and more uniform contact with the reagents and improve the performance efficiency and the conversion yield of the process (Specification, page 1, line 24 to page 2, line 2). 
Regarding claim 24, the APA discloses the multi-bed catalytic converter (1), wherein the at least one inter-bed heat exchanger includes a plurality of stacked plates, wherein gaps between adjacent plates of the plurality of stacked plates are alternately traversed by the process gas and a cooling medium (Specification, page 9, line 3 to page 10, line 9; Fig. 1).
Regarding claim 25, the APA discloses the multi-bed catalytic converter (1), wherein the plurality of catalytic beds have an annular-cylindrical geometry and comprise an outer gas-permeable collector and an inner gas-permeable collector, the collectors being cylindrical and coaxial, wherein the inner collector and the outer collector of each catalytic bed containing fine catalyst include a perforated solid wall (Specification, page 9, lines 18-25).
Regarding claims 26-29, the APA discloses a method for synthesis of ammonia in a multi-bed catalytic converter (1) having at least three catalytic beds which are traversed in series by a radial flow or an axial-radial flow of a process gas, sequentially from a first catalytic bed to a last catalytic bed of the plurality of catalytic beds; and at least a first inter-bed heat exchanger or a first quencher with a gas stream arranged between a first catalytic bed and a second catalytic bed to cool the effluent of the first bed before admission into the second bed, and a second inter-bed heat exchanger or a second quencher with a gas stream arranged between the second catalytic bed and a third catalytic bed to cool the effluent of said second bed before admission into the third bed, wherein the catalytic beds are made of catalyst with a particle size greater than 2 mm (Specification, page 1, line 9 to page 2, line 14; page 9, line 3 to page 10, line 9; Fig. 1). The APA further discloses that catalysts with fine particles are advantageous for the purposes of the process because, for the same volume available to the catalytic bed, they decrease the problem related to diffusion limitations, ensure a closer and more uniform contact with the reagents and improve the performance efficiency and the conversion yield of the process, and that the current prior art uses catalysts with particles ranging from 1.5 to 3 mm which are deemed a best compromise in terms of catalyst activity and pressure drops of the converter (Specification, page 1, line 24 to page 2, line 13). The APA is, however, silent with respect to providing only the last catalytic bed of the plurality of catalytic beds with catalyst having a particle size not greater than 2 mm. However, as evidenced by the reference Zardi (see Example 1; Fig. 1), it is typical in the art to utilize a high-yield catalyst formed by small-size particles of 1.2-2 mm in a multi-bed catalytic converter having axial-radial flow configuration. The reference Zardi teaches that the high-yield catalyst with a particle size of 1.2-2 mm may be used in each catalyst bed of a multi-bed catalytic converter having axial-radial flow configuration (see Example 1; Fig. 1). The APA and Zardi are, however, silent with respect providing the plurality of catalyst beds such that only the last catalytic bed of the plurality of catalytic beds is made of a fine catalyst with a particle size not greater than 2 mm, while providing the one or more other catalytic beds of the plurality of catalytic beds with catalyst having greater particle size. However, as evidenced by the reference Pagani et al. (see Abstract; col. 1, lines 26-42; col. 2, lines 28-61; Fig. 2), it is known in the art to load a lowermost bed of a multi-bed catalytic converter with a catalyst having an activity higher than the activity of the catalyst loaded in the other catalyst beds so as to improve conversion yield of the converter. Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of the teachings of Zardi and Pagani et al., to optimize the performance efficiency of the converter of the APA in terms of catalyst activity and pressure drops by utilizing a fine catalyst (i.e., a high-yield catalyst formed by small-size particles of 1.2-2 mm) as taught by Zardi only in the last catalytic bed of the plurality of catalytic beds, while providing the one or more other catalytic beds of the plurality of catalytic beds with catalyst having a greater particle size, because, as evidenced by the reference Pagani et al. (see Abstract; col. 1, lines 26-42; col. 2, lines 28-61; Fig. 2), it is known in the art to load a lowermost bed of a multi-bed catalytic converter with a catalyst having an activity higher than the activity of the catalyst loaded in the other catalyst beds so as to improve conversion yield of the converter. Furthermore, the APA recognizes that catalysts with fine particles are advantageous for the purposes of the process because, for the same volume available to the catalytic bed, they decrease the problem related to diffusion limitations, ensure a closer and more uniform contact with the reagents and improve the performance efficiency and the conversion yield of the process (Specification, page 1, line 24 to page 2, line 2). 
Allowable Subject Matter
Claims 30-32 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 30 and 34, the claims would be allowable because the prior art of record does not disclose or fairly suggest the features: removing the first and second catalytic beds and the first and second inter-bed heat exchangers or quenchers; and installing a single isothermal bed to replace the first and second adiabatic beds, the isothermal bed containing a heat exchanger, as recited in claim 30.
Regarding claims 31 and 32, the claims would be allowable because the prior art of record does not disclose or fairly suggest the features: wherein the first catalytic bed and the second catalytic bed having an annular-cylindrical geometry and accommodating a first inter-bed heat exchanger and a second inter-bed heat exchanger which are coaxial, the method being characterized by replacing the first and second adiabatic beds with a single isothermal bed containing a heat exchanger, and by replacing the first and second inter-bed heat exchangers with a new inter-bed heat exchanger coaxial and inner to said isothermal bed, as recited in claim 31.
The examiner notes that reference Carrara, cited in the previous Office action for rejection of claims 30-33 under 35 U.S.C. 103, is not available as a prior art under 35 U.S.C. 102(a)(2) because it has a common inventor with the instant application and does not name another inventor.  
Response to Arguments
Applicant's arguments filed 23 May 2022 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant argues that the reference Pagani et al. appears to be silent with respect to the granulometry of the catalyst arranged within the catalytic beds and that there is no indication or suggestion in Pagani et al. that the catalyst in the lowermost catalytic bed must have a size which is smaller than the size of the catalyst in the other beds (See Remarks, pages 6-7). 
The examiner agrees. The reference Pagani et al. is silent with respect to the particle sizes of the catalysts arranged in the lowermost catalytic bed (14) and the other catalyst beds (12, 13) of the multi-bed catalytic converter (1). However, the reference Pagani et al. is merely cited to show that it is known in the art to provide a lowermost bed (14) of a multi-bed catalytic converter (1) with a catalyst having an activity higher than the activity of the catalyst loaded in the other catalyst beds (12, 13) so as to improve conversion yield of the converter (see Abstract; col. 1, lines 26-42; col. 2, lines 28-61; Fig. 2). The reference Pagani et al. accomplishes this requirement by loading the lowermost bed with a high activity catalyst which is different from the catalyst loaded in the other catalyst beds (see col. 5, lines 27-38; col. 6, lines 44-48).  However, neither this specific teaching of the reference Pagani et al. nor all other portions of the teachings of the reference Pagani et al. when considered as a whole teach away from the proposed modification of the APA in view of the teachings of Zardi and Pagani. 
The APA teaches that catalyst composition is not the only factor influencing the performances of a catalytic converter, and that the size and the shape of the catalyst particles also play a significant role (see Specification, page 1, lines 21-23). The APA further teaches that catalysts with fine particles are advantageous for the conversion process because, for the same volume available to the catalytic bed, they decrease the problem related to diffusion limitations, ensure a closer and more uniform contact with the reagents and improve the performance efficiency and the conversion yield of the process, and that the catalysts with particles ranging from 1.5 to 3 mm are deemed a best compromise in terms of catalyst activity and pressure drops of the converter (see Specification, page 1, line 24 to page 2, line 13). The reference Zardi also teaches that a multi-bed catalytic converter having an axial-radial flow configuration can be provided with a high-yield catalyst formed by small-size particles of 1.2-2 mm (see col. 2, lines 8-10; Example 1; Fig. 1). Thus, both the APA and the reference Zardi recognize that the conversion yield of a catalytic converter can be improve by employing catalyst having fine particle size in place of catalyst having relatively coarse particle size.
Accordingly, the examiner maintains the position that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of the teachings of Zardi and Pagani et al., to optimize the performance efficiency of the converter of the APA in terms of catalyst activity and pressure drops by utilizing a fine catalyst (i.e., a high-yield catalyst formed by small-size particles of 1.2-2 mm) as taught by Zardi only in the last catalytic bed of the plurality of catalytic beds, while providing the one or more other catalytic beds of the plurality of catalytic beds with catalyst having a greater particle size, because, as evidenced by the reference Pagani et al. (see Abstract; col. 1, lines 26-42; col. 2, lines 28-61; Fig. 2), it is known in the art to load a lowermost bed of a multi-bed catalytic converter with a catalyst having an activity higher than the activity of the catalyst loaded in the other catalyst beds so as to improve conversion yield of the converter.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lessanework T Seifu whose telephone number is (571)270-3153. The examiner can normally be reached M-T 9:00 am - 6:30 pm; F 9:00 am - 1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LESSANEWORK SEIFU/Primary Examiner, Art Unit 1774